Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This communication is a notice of allowability in response to the previous office action response. Claim(s) 21-40 are allowed. 
Terminal Disclaimer
The terminal disclaimer filed on 02/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10430901 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Double Patenting
	Applicant’s arguments, see page 8, filed January 15, 2021, with respect to Claim(s) 21-40 have been fully considered and are persuasive. Examiner, further, notes that applicant has filed a Terminal Disclaimer on February 22, 2021, to overcome the double patenting rejection.

35 USC § 101
	Applicant’s arguments, see page(s) 8-11, filed January 15, 2021, with respect to Claim(s) 21-40 have been fully considered and are persuasive. The 35 USC § 101 rejection has been withdrawn.

35 USC § 103
Claim(s) 21-40 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 21, 30, and 35 are distinguished from the art. 
Crean et al. (2011/0046989). Crean et al. teaches a computer implemented system that renders current and future flight data to a graphical user interface, which, the system is able to receive flight parameters from a user entering a request through a graphical user interface. The system is then able to present flight data to the user along with a price confidence level that shows the price for the flight is correct. Crean et al., further, teaches that the system will then display the flight data and future flight data based on the determined confidence level. However, Crean et al., doesn’t explicitly teach that the system will display future flight data to the user(s) graphical user interface only when the confidence level exceeds a specified threshold. 
Demarcken et al. (US 2004/0249683). Demarcken et al. teaches a system that receives a user flight request for a travel accommodation, which, the travel planning system will receive preemptive flight data results. Demarcken et al., further, teaches that the preemptive flight data will be cached in a database, which, the database is then able to compare a flight search query against 
Webby et al. (US 2008/0262878). Webby et al. teaches a cached system, which, includes the system for caching flight price and availability data for travel components, as taught in paragraph 0056. Webby et al., further, teaches that the caching database is also remote from the travel system, as taught in paragraph 0037. However, Webby et al., doesn’t explicitly teach displaying flight data only when the reliability of that data exceeds a specified threshold. 
Zacharia et al. (US 2013/0024404). Zacharia et al. teaches a cached travel system, which, is able to receive a user’s query for flight information. The system will then match the user’s query with information within the cached database. The database will cache the flight information based upon the fidelity (e.g., accuracy, availability, reliability, etc.) of the information. However, Zacharia et al., doesn’t explicitly teach a cached database that is separate from the travel system, which, the flight data is only displayed when a determined reliability of the future flight data exceeds a specified threshold. 
“Book Now Or Wait? Kayak Adds Price Forecasting To Its Flight Search Results,” by Rip Empson, January 15, 2013, (hereinafter Kayak). Kayak teaches a fare history chart that is able to forecast prices that may be going up and down within the next week. Kayak, further, teaches a chart will show a user with a confidence level, which, shows how accurate the fares will be within that 

	Dependent Claim(s) 22-29, 31-34, and 36-40, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 21, 30, and 35, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628